Case 8:18-cv-02608-SDM-AAS Document 160-1 Filed 08/13/19 Page 1 of 3 PageID 4991




                                Exhibit 1
Case 8:18-cv-02608-SDM-AAS Document 160-1 Filed 08/13/19 Page 2 of 3 PageID 4992

 William H. Frankel
 312.321.7736                                                                                                                         BRINKS
 wfrankel@brinksgilson.com
                                                                                                                                      GILSON
                                                                                                                                      &LI0NE
                                                                                                                                      100 YEARS OF IP LAW
 August 8, 2019


  Via e-mail and First Class Mail
  sdixit@dixitlaw.com: dustin@deeselegal.com

  Shyamie Dixit, Esq.
  Dixit Law Finn
  3030 North Rocky Point Drive West
  Suite 260
  Tampa, Florida 33607

  Dustin D. Deese, Esq.
  Dustin D. Deese, PA
  P.O. Box 1720
  Dade City, Florida 33526

  Re:       HEALTHPLANSERVICES, INC. v. RAKESHDIXIT, ETAL.
            BGL Ref. No. 16355/3

  Dear Shyamie and Dustin,

  HPS counsel in the BSC case has informed us that one or more of your clients recently
  produced additional documents to BSC in response to BSC’s April 19 non-party subpoena.

  Please be advised that, to the extent that any of the produced documents contain HPS
  confidential or proprietary information, such production to a third party will be deemed and
  treated as an egregious, wanton, willful, and continuing breach of contract, misappropriation
  of trade secrets, and/or an act of unfair competition by the producing party(ies). HPS
  demands that you immediately recall and produce to us for inspection copies of any and all
  HPS documents or information in this recent production, including without limitation
  documents pertaining to the ExchangeLink® platform, so we can review the relevant
  production for confidential and trade secret information contained therein. Your failure to
  comply with this demand within 24 hours will necessitate our seeking a protective order and
  possible sanctions from the court. Going forward, we insist that any HPS documents or
  information to be produced to third parties be designated Attorneys’ Eyes Only, and that we
  be provided with a copy in advance of production, so that we can assess the propriety of the
  production, confidentiality level, and/or the need for a protective order.

  As your clients are well aware, HPS has filed the present lawsuit to protect its business
  confidential information, its trade secrets, and its competitive advantage; and to ensure your
  clients’ compliance with their legal and contractual obligations to maintain the

  NBC Tower-Suite 3600 i 455 N. Cityfront Plaza Drive . Chicago, IL 60611-5599 i Telephone 312.321.4200 i Fax 312.321.4299 i brinksgilson.com
Case 8:18-cv-02608-SDM-AAS Document 160-1 Filed 08/13/19 Page 3 of 3 PageID 4993




 Shyamie Dixit, Esq.
 Dustin D. Deese, Esq.
 August 8, 2019
 Page 2

 confidentiality of HPS’ proprietary information. Those legal and contractual obligations
 include, without limitation, confidentiality obligations undertaken by Rakesh Dixit in
 connection with the July 2011 Consulting Agreement between Ultramatics and HPS,
 confidentiality obligations undertaken in connection with the May 1, 2012 Master Services
 Agreement between Ultramatics and E-Integrate, Rakesh Dixif s May 9, 2013 Restrictive
 Covenant Agreement with HPS, confidentiality requirements outlined in the Ethical Code of
 Conduct signed by Rakesh Dixit on May 16“’ and May 28“’ of 2013, Rakesh Dixit’s May 28,
 2013 HIPAA Confidentiality Agreement with HPS, the January 17, 2014 Consulting
 Agreement between E-Integrate and HPS; and confidentiality obligations undertaken by
 Feron Kutsomarkos and MediaShark in connection with at least the February 3, 2014
 Independent Contractor Agreement.

 The foregoing does not constitute an exhaustive list of HPS’ concerns and complaints
 regarding this production to BSC, and HPS reserves all rights and remedies in this matter.

 We look forward to hearing from you promptly.

  Sincerely,



  William H. Frankel

  WHF/jmm

  cc: Alejandro Fernandez
